Per Curiam.
The Board has made three schedule awards to run consecutively; this is not permitted under the provisions of section 15, subdivision 3, of the Workmen’s Compensation Law. (Matter of Marhoffer v. Marhoffer, 220 N. Y. 543; Pinski v. Superior Fireproof Door & Sash Co., 209 App. Div. 305; Hinley v. Brooklyn Heights R. R. Co., 215 id. 857.) If the multiple injuries result in a greater aggregate disability than a loss of use of any one member, for which a schedule award can be made, an award may be made under paragraph u of subdivision 3. (Matter of Bernstein v. Hoffman, 219 App. Div. 152; Matter of Quinn v. Fanning, Inc., 221 id. 687; Matter of Schaeffer v. Buffalo Steel Car Co., Id. 808; Matter of Rubenstein v. Pechter Baking Co., ante, p. 324, decided herewith.) Van Kirk, P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.